Citation Nr: 0927409	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 
1975.  

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board remanded the Veteran's claims in February 2007.  
After the development ordered was completed, the Board issued 
a decision in January 2009 denying the request to reopen the 
claims for service connection for disorders of the back and 
right shoulder.  The issue of service connection for PTSD was 
remanded for clarification of a medical report.  The 
development ordered has been completed and the claim has been 
returned to the Board for further appellate review.  Stegall 
v. West, 11  Vet. App. 268 (1998).  

The Veteran was previously denied service connection for 
psychiatric disability, other than PTSD, since it was not 
diagnosed in service or for many years thereafter.  Because 
the April 2004 rating decision in question only addressed 
PTSD, the Board will likewise limit its analysis to that 
diagnosis.  


FINDINGS OF FACT

The Veteran's psychiatric symptoms do not meet the criteria 
for diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304 (f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran filed his claim for service connection for PTSD 
in September 2003.  A February 2004 letter from the RO to the 
Veteran informed him of the evidence needed to support his 
claim, what actions he could take to support his claim, and 
informed him of the status of his claim, and explained how VA 
could assist him.  

The medical records identified by the Veteran have been 
either submitted by the Veteran or obtained.  A VA 
psychiatric evaluation to determine if his symptoms support 
diagnosis of PTSD was conducted.   No further actions to 
either notify or assist the Veteran are required.  

Service Connection for Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.305(f) (2008).  

The question raised by the evidence of record is whether the 
Veteran's psychiatric symptoms meet the criteria for 
diagnosis of PTSD.  The claims folder includes diagnoses of 
multiple psychiatric disorders including an anxiety disorder, 
depression and schizophrenia.  As indicated in the 
Introduction, the Veteran has been previously denied service 
connection for psychiatric disability, other than PTSD.  This 
appeal addresses entitlement to compensation benefits for 
PTSD, and as such, the Board has limited its report of the 
evidence to those records which include a diagnosis or 
consideration of a diagnosis of PTSD.  

January 2003 VA records indicate the Veteran was certified as 
in receipt of ambulatory psychiatric treatment for 
depression.  The Veteran was noted to work at the Post Office 
and apparently his schedule caused conflict with peers, 
characterized by arguments, due to poor control of his 
aggressive impulses and ideas of reference due to his mental 
condition.  It was recommended the Veteran be assigned to 
another tour of duty.  The psychiatric diagnoses included 
Depression, R/O PTSD and R/O schizophrenia, chronic paranoid 
type.  

A March 2003 letter from by a private psychiatrist, Fabio H. 
Lugo Gutierrez, MD., stated the Veteran suffered from 
reoccurring depressive disorders.  An October 2003 evaluation 
report from this physician sets out that the Veteran reported 
being harassed by his Sergeant in service, (with the Veteran 
fearing this person wanted to kill him), and becoming 
paranoid, with sleep problems.  He also complained of 
persistent anxiety, fear, depressed mood, lack of energy, 
poor concentration and an inability to focus, as well as 
nervousness, sadness, flashbacks, lack of energy, fear, 
worry, palpitations, desperation, poor concentration, 
irritability, auditory hallucinations, disorientation, 
confusion and anger.  He recounted having nightmares about 
his Sergeant in the Army whom he thought was about to kill 
him.  Other symptoms included hearing voices that tell him 
that others want to harm him.  Dr. Lugo Gutierrez concluded 
the Veteran showed psychiatric findings consistent with 
paranoid schizophrenia and PTSD.  He also had symptoms 
consistent with chronic major depression.  In his opinion the 
Veteran had a chronic neuropsychiatric illness related to his 
military service.   

The Board remanded the claim in February 2007 to have the 
Veteran evaluated to determine if his psychiatric symptoms 
met the criteria for diagnosis of PTSD.  In June 2008, the 
Veteran was examined by a VA psychiatrist.  The Veteran told 
him his symptoms included anxious mood, irritability, 
anhedonia, isolation, memory loss, nightmares, paranoia, easy 
startle response, being ill humored, occasional 
disorientation, and crying spells.  The VA psychiatrist 
concluded the Veteran's symptoms did not meet the criteria 
for diagnosis of PTSD.  Severe recurrent major depression was 
diagnosed.  

The Board again remanded the claim in January 2009 and asked 
the VA psychiatrist to specifically explain what criteria 
required for diagnosis of PTSD were not present.  

In May 2009, the VA psychiatrist provided a report addressing 
each of the criteria for diagnosis of PTSD.  First, the 
psychiatrist found the Veteran was never exposed to a 
traumatic event that involved actual or threatened death or 
serious injury to his physical integrity or that of others.  
Two, his response to events in service did not involve 
intense fear or horror.  Three, the Veteran did not 
persistently re-experience the events with recurrent 
intrusive distressing recollections of the event, image, 
thought or perceptions.  Four, he did not act as if the 
traumatic event were recurring or experience illusions, 
hallucinations or dissociative flashbacks.  Five, the Veteran 
did not experience intense psychological distress with 
exposure to internal cues that symbolized or resembled an 
aspect of the claimed traumatic event.  Six, he did not 
display avoidant behavior.  Seven, he had not displayed 
markedly diminished interest or avoid participation in 
significant activities.  Eight, his affect was not restricted 
and he did not display a foreshortened future.  Nine, his 
hyper-vigilance, irritability, poor impulse control, 
difficulty in fall asleep, exaggerated startle response were 
all symptoms shared by several mental disorders and were not 
specific to PTSD.  Ten, the Veteran had a productive and 
affective life.  

The VA psychiatrist also evaluated the opinion of Dr. Lugo 
Gutierrez.  He noted Dr. Lugo Gutierrez had never reviewed 
the claims folder.  The information he relied upon was 
subjective and given exclusively by the Veteran.  The report 
of Dr. Lugo Gutierrez never mentioned the criteria for 
diagnosis of PTSD, and the only criteria he mentioned of PTSD 
was flashbacks.  

The claims folder contains one VA treatment notation and one 
private psychiatric evaluation which include diagnoses of 
PTSD.  The January 2003 notation of R/O PTSD is not a 
diagnosis, however, but an indication that such a diagnosis 
should be considered to be "ruled out."  References to 
possible diagnoses which are not later confirmed or 
substantiated by the clinical record or later observation or 
testing are of little probative value.  

The diagnosis by Dr. Lugo Gutierrez, was based, as the VA 
psychiatrist noted, only on the subjective statements of the 
Veteran.  There is no indication he had any opportunity to 
review earlier records of treatment of the Veteran for 
psychiatric symptoms.  In his report he did not evaluate the 
nature of the Veteran's claimed in-service stressor to 
determine if it was sufficient to support a diagnosis of PTSD 
or enumerate the symptoms which met the criteria for 
diagnosis of PTSD.  

Consequently, the January 2003 notation of R/O PTSD and the 
diagnosis of PTSD by Dr. Lugo Gutierrez are of little 
probative value when compared with the VA psychiatrist 
reports of June 2008 and May 2009 which are based on a review 
of the claims folder.  Review of the claims folder in this 
case is critical since it included records of treatment for 
mental disorders and the Veteran's history of psychiatric 
symptoms.  In his May 2009 report the VA psychiatrist 
explained the Veteran did not meet the criteria to support 
diagnosis of PTSD, and his description of the events which 
occurred in service did not meet the definition of a 
traumatic event necessary to support diagnosis of PTSD.  

As the greater weight of the evidence does not support a 
diagnosis of PTSD, service connection for PTSD is not 
warranted.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


